Title: From Alexander Hamilton to Nicholas Low, [15 April 1793]
From: Hamilton, Alexander
To: Low, Nicholas


[Philadelphia, April 15, 1793]
My Dear Sir
I send you the inclosed rather because I promised you I would think of the subject than because I expect that the result of so little thinking on my part in a case in which I know much more serious reflection will have been bestowed. Take it however for so much as it may be worth.
I have many reasons to think that Hall & Mort may be parted with without inconvenience to the Society. I doubted whether either have its interests at all at heart. Yet latter circumstances will enable you better to judge than I can.
Marshall I believe is essential to you; and I think it is proper and necessary to secure him by a better salary.
It is some time since I have been led to doubt whether Pearce has not given himself for much more than he is worth. He is unsteady, & I fear incapable of being kept within any bounds of order or œconomy. I believe it will not be difficult to have all the realy useful Machines he can make made by others. Yet he is ingenious & inventive—And ought not precipitably to be dismissed. What I here say is only to intimate my opinion that he may be spared and that the Society ought not to receive the law from him.
Perkinson was engaged experimentally. If any competent utility does not appear to attend his stay there is nothing to hinder his being sent away. It will be well however to see his articles.
Tell Mr. Colt I shall shortly write to him. The chief part of the money advanced by me for the Society was my own. Except what I had of Mr. Walker, I do not recollect to have received more than four or 500 Dollars which was paid me in this City upon Duers order by Mr. Ingraham.
Truly & with much esteem   Yrs

A Hamilton
April 15th. 1793

There is a Mr. Taylor a man of whom I have had a good character a Calli[c]oe Printer who has been some time in the Country—& has carried on the business—who offers himself to the Society as a Director of the Branch.
I am informed he has executed some good work.
This letter is not intended for formal communication to the Board. Tis for yourself.
